DETAILED ACTION
Status of the Claims
1.	This action is in response to the application filed on June 29, 2021.
2.	Claims 2-10  are pending and have been examined.
3.	The claims were preliminarily amended on July 6, 2021.
4.	Claim 1 has been cancelled.

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
6.	Examiner asserts that a Terminal Disclaimer is warranted due to the instant application 17/362,409 and US Patent 11,080,784 (formerly Application 14/975,460) sharing the same inventive entity and presenting claim language which would otherwise result in a double patenting rejection.

Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on June 29, 2021 has been reviewed as attached.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 2-10 are rejected as the claimed invention is directed to non-statutory subject matter.  The claim(s) do not fall within at least one of the four categories of patent eligible subject 
matter because in order to comply with §101, a computer program product claim must recite 
that the computer program product comprises a non-transitory computer readable medium having 
program instructions (or code) embodied thereon and said instructions are configured to control a 
computer to perform specific functional steps. The claim must then recite the specific functional steps 
performed by execution of the instructions contained on the computer-readable medium by the 
computer, rather than reciting the code or software itself (i.e. software per se is not patentable).  A 
computer program product, when properly claimed, describes the method steps performed when 
executed by a computer system, not the code or software itself.   
Typically, a computer-readable medium claim would feature the limitation of "non-transitory" as to the computer-readable medium and additionally, have instructions stored on the medium that when executed by a processor causes the processor to perform steps.   
The preamble for a computer program product has to state that (1) the product is stored on a non-transitory computer-readable medium (which is not present), (2) the product can be executed on a computer (which is not precisely present) and (3) when executed the product causes the computer to perform a method (which is not present) where the further claim limitations are written as method steps. It is the actual the method being performed by the computer which is patentable, rather than the software itself.
At present, the claim does not recite that the computer readable medium is non-transitory and as claimed notes that the claims are able to be executed by a processor but do not recite that when executed the processor performs the method.  Examiner suggests reciting “[a] non-transitory computer readable medium having instructions stored therein that when executed by a processor cause the processor to:” followed by positively recited method steps.
Dependent Claims 3-10 are further rejected as based on a rejected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 8, the claim currently recites “further comprising a render engine including at least one rule associated with the received market data”.  The disclosure only has one render engine, which has already been disclosed in the independent claims.  By reciting a render engine in dependent claim 8, it appears that Applicant is attempting to recite that there are two render engines, which is not supported by the specification.  Examiner assumes this is an oversight and that Applicant will amend the claim (as was done by Examiner’s Amendment for the parent case).  Appropriate correction is required.

Further Regarding the Alice 101 and 103 Rejections:
This application is a continuation of Application 14/975,460  (now US Patent 11,080,784).
The instant application utilizes the same specification and describes substantially similar limitations, 
which in view of the specification were deemed, as a whole to be subject matter patent eligible. 
No further rejections on these grounds are being applied at this time.

Relevant Prior Art Not Currently Relied Upon
Theurer et al. (US PG Pub. 2006/0031779) discloses his invention as to selectively sharing screen data between a first computing device and a second computing device.  Through screen sharing, the attendees may see all presenter’s interactions with the computer and the corresponding changes to the screen.  In many cases, the presenter may not want to share a portion of the screen or information displayed on the screen during screen sharing and some information may be private, sensitive or confidential to the presenter. In one technique, the selective screen sharing may conceal a portion of the screen shared with or viewed by another computing device by providing a blocking element, such as a rectangle or logo, to conceal or replace the portion of the screen.  In another embodiment of selective screen sharing, a layered windows technique is used to create and manage user interface elements that are not to be screen shared with another computing device.  (See Theurer paragraphs 2 and 5-7)
Cordonnier (US PG Pub. 2016/0182602) discloses his invention as to a visual representation that may be displayed at a computing device to indicate a display configuration and/or user interactions associated with a user interface for an application that may be run on other computing devices.  The visual representation of the user interface may include data obtained from a remote data source where the data may include market data that may be obtained from an electronic exchange.  (See Cordonnier Abstract)
Stull et al. (US PG Pub. 2009/0271713) discloses his invention as to technologies for document collaboration by transforming and reflecting a document object model (“DOM”).  A DOM representation of a document to be shared is obtained at a host computer, transformed and reflected to one or more participant computers where each of the participant computers receives the DOM representation of the document and renders and displays the DOM representation locally.  (See Stull Abstract)  Stull discloses that it may be desirable for several remotely located computer users to jointly utilize a web browser application program to collaboratively browse the web (co-browsing) and similarly desirable for several remotely located computer users to collaborate on other types of documents by sharing screen display of other types of application programs.  (See Stull paragraph 1)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        September 25, 2022